



Exhibit 10.04
[logo01a02.jpg]


February 18, 2016


Ms. Shannon Shaw
3651 Haverhill Dr.
Indianapolis, IN 46240
(317) 860-0244 | shannons@angieslist.com


Dear Shannon:


On behalf of Angie’s List, Inc. (the “Company”) I am pleased to provide you with
the following terms and conditions regarding your continued employment as Chief
Legal Officer & Corporate Secretary with the Company:


1.
Employment. In your role as Chief Legal Officer & Corporate Secretary, you agree
to devote your full business time, best efforts, skill, knowledge, attention and
energies to the advancement of the Company’s business and interests and to the
performance of your duties and responsibilities as an employee of the Company.
You will report directly to the Chief Executive Officer. You agree to abide by
the rules, regulations, instructions, personnel practices and policies of the
Company and any changes therein that may be adopted from time to time by the
Company. Your employment will continue to be based out of the Company’s
headquarters in Indianapolis, Indiana. The effective date of of this notice is
Thursday, February 18, 2016.



2.
Base Salary. Your current, annualized base salary is set at $321,000.00, less
all applicable taxes and withholdings, payable in installments in accordance
with the Company’s regular payroll practices.



3.
Discretionary Bonus Plan. You will be eligible to receive a retention and
performance bonus of a target payment amount of 50% of your base salary. Any
bonus amount you may receive for a given fiscal year (the “Discretionary Bonus”)
will be as determined by the Company at its sole discretion and pursuant to its
bonus practices and policies as they may exist from time to time. You must be an
active employee of the Company on the date any Discretionary Bonus is
distributed in order to be eligible for and to earn any such bonus award.



4.
Benefits. During your employment, you shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company, as in
effect from time to time (collectively, "Employee Benefit Plans"), on a basis
which is no less favorable than is provided to other similarly situated
executives of the Company, to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or cancel any Employee Benefit Plans at any time in its sole
discretion, subject to the terms of such Employee Benefit Plan and applicable
law.



5.
Vacation and Days Off. It is at the discretion of the Executive Officer to
schedule paid time off as needed.



6.
Restrictive Covenants.



a.
Proprietary Information. You hereby confirm and reaffirm your obligations to the
Company as set forth in the Employee Proprietary Information and Inventions
Agreement you previously executed for the benefit of the Company.






--------------------------------------------------------------------------------





b.
Limited Non-Competition During Employment. You agree that during your employment
with Company, you will not, directly or indirectly, (i) have any ownership
interest in, work for, advise, consult for, or have any business connection or
business relationship with any person or entity that competes with the Company
or that is planning to compete with the Company; (ii) recruit, solicit, or
encourage, directly or indirectly, any employee of Company to separate from
Company; (iii) recruit, solicit, or encourage, directly or indirectly, any
customer of Company to cease or curtail its business with Company; or (iv)
directly or indirectly market, sell or otherwise provide any products or
services which are competitive with or substantially similar to any product or
service produced, sold or distributed by the Company, to any customer of the
Company.



7.
Termination of Employment. Your employment may be terminated by either the
Company or you at any time and for any reason. Upon termination of your
employment, you shall be entitled to the compensation and benefits described
herein and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.



a.
Termination without Cause. In the event that (a) your employment is terminated
by the Company without Cause (as defined below), (b) such termination does not
occur within the 3 month period prior to or within the 18 month period following
Change of Control (as defined below), and (c) within sixty (60) days following
your termination date you timely execute and do not revoke a separation and
release agreement drafted by and satisfactory to the Company (the “Separation
Agreement”), the Company will provide you with the following payments (the
“Severance Payments”):



i.
Severance pay equal to twelve (12) months of your then current base salary,
payable in a lump sum on the Payment Commencement Date (as defined below); and

ii.
The Company shall pay you an additional lump sum insurance stipend equal to
eighteen (18) times the monthly COBRA premium that corresponds, as of the date
of your termination of employment, to the health, dental, and vision coverage
immediately prior to termination of employment. The stipend will be subject to
all applicable withholdings and deductions, and will be paid to you on the same
payroll date as the first installment of severance pay as defined below. You may
apply the stipend towards the purchase of COBRA continuation coverage or for any
other purpose. Provided, however, you will not be entitled to the Insurance
Stipend should you voluntarily resign your employment or if the Company
terminates your employment for Cause.

iii.
The Severance Payments shall be paid or commence, as applicable, on the sixtieth
(60th) day following your date of termination (the “Payment Commencement Date”);
provided, however, that if by the 60th day following your date of termination
the Severance Agreement has not become binding, then you shall not be entitled
to the Severance Payments and the Severance Payments shall not be paid or
commence. All Severance Payments shall be subject to the terms and conditions
set forth herein.

iv.
For purposes hereof, “Cause” shall mean a determination by the Company (which
determination shall not be arbitrary or capricious) that: (i) you were convicted
of, or pled nolo contendere to, a felony (regardless of the nature of the
felony), or any other crime involving theft, embezzlement, bribery, dishonesty,
fraud, or moral turpitude, (ii) you engaged in or acted with willful misconduct
(including, but not limited to, acts of fraud, criminal activity, or
professional misconduct) in connection with the performance of your duties and
responsibilities to the Company or any of its subsidiaries which was injurious
to the Company or any of its subsidiaries, (iii) you acted with recklessness or
criminal fraud in the performance of your duties, or (iv) you willfully breached
any written agreement or obligation to the Company or any of its subsidiaries.






--------------------------------------------------------------------------------





b.
Termination without Cause or For Good Reason the 3 Month Period Prior to or
within the 18 Month Period Following a Change of Control. In the event that your
employment is terminated by the Company without Cause or by you for Good Reason
(as defined below and in accordance with the process set forth below), in each
case within the 3 month period prior to or within the 18-month period following
a Change of Control (as defined below), and provided that within sixty (60) days
following your termination date you timely execute and do not revoke the
Separation Agreement, the Company will provide you with the following payments
and benefits (the “Change of Control Benefits”):



i.
Severance pay equal to twenty-four (24) months of your then current base salary,
payable in a lump sum on the Payment Commencement Date; and

ii.
The Company shall pay you an additional lump sum insurance stipend equal to
eighteen (18) times the monthly COBRA premium that corresponds, as of the date
of your termination of employment, to the health, dental, and vision coverage
immediately prior to termination of employment. The stipend will be subject to
all applicable withholdings and deductions, and will be paid to you on the same
payroll date as the first installment of severance pay as defined below. You may
apply the stipend towards the purchase of COBRA continuation coverage or for any
other purpose. Provided, however, you will not be entitled to the Insurance
Stipend should you voluntarily resign your employment or if the Company
terminates your employment for Cause.

iii.
The Change of Control Benefits shall be paid or commence, as applicable, on the
Payment Commencement Date. All Change of Control Benefits shall be subject to
the terms and conditions set forth herein.

iv.
For purposes hereof, “Change of Control” means, with respect to the Company, any
of the following events: (i) the dissolution, liquidation, or sale of all or
substantially all of the business, properties, and assets of the Company, (ii)
any reorganization, merger, consolidation, sale, or exchange of securities in
which the Company does not survive, (iii) any sale, reorganization, merger,
consolidation, or exchange of securities in which the Company does survive and
any of the Company's shareholders have the opportunity to receive cash,
securities of another corporation, partnership, or limited liability company
and/or other property in exchange for their capital stock of the Company, or
(iv) any acquisition by any person or group (as defined in Section 13d of the
Exchange Act) of beneficial ownership of more than 50% of the then outstanding
shares of the Company's common stock.

v.
For purposes hereof, the term “Good Reason” shall mean one or more of the
following conditions arising without your consent and existing for no longer
than an 18-month period before the date you terminate employment: (i) a material
diminution in your base compensation; or (ii) a material diminution in your
authority, duties, or responsibilities. To be entitled to terminate your
employment for Good Reason, you must (i) provide written notice to the Company
of the event or change you consider constitutes “Good Reason” within 30 calendar
days following its occurrence, (ii) provide the Company with a period of at
least 30 calendar days to cure the event or change, and (iii) if the Good Reason
persists following the cure period, actually resign by written resignation
letter within 90 calendar days following the event or change.

vi.
Notwithstanding anything contained in this letter to the contrary, if your
employment is terminated within three (3) months prior to a Change in Control
and you reasonably demonstrate that such termination (i) was at the request of a
third party who has indicated an intention or taken steps reasonably calculated
to effect a Change in Control and who effectuates a Change in Control or (ii)
otherwise occurred in connection with, or in anticipation of, a Change in
Control which actually occurs, then for all purposes of this Agreement, the date
of a Change in Control with respect to you shall mean the date immediately prior
to the date of your termination of employment.






--------------------------------------------------------------------------------





8.
Termination Due to Death or Disability. In the event that your employment is
terminated by the Company due to your death or Disability (as defined below),
you or your estate, as applicable, shall be entitled to your unpaid base salary
through the date of your termination of employment, payable on the regular
payday immediately following such termination date. You will not be entitled to
any other compensation or consideration, including any bonus not yet paid that
you may have received had your employment with the Company not ceased.



For purposes hereof, “Disability” shall be defined as your inability to perform
your job duties by virtue of illness or physical or mental incapacity or
disability (from any cause or causes whatsoever) in substantially the manner and
to the extent required prior to the commencement of such disability for periods
aggregating to 180 days or more, whether or not continuous, within any
continuous period of two (2) years.


9.
Termination at Any Time for Cause or Without Good Reason. In the event that your
employment is terminated at any time by the Company for Cause or by you without
Good Reason, you will be entitled only to your unpaid base salary through the
date of your termination of employment, plus any monies due to you under the
provisions of Company’s Paid Time Off Policy, if applicable to you. You will be
paid these amounts as soon as administratively possible on the Company’s first
regular pay cycle following your termination date. You will not be entitled to
any other compensation or consideration, including any bonus not yet paid that
you may have received had your employment with the Company not ceased.



10.
No Conflict. You represent that you are not bound by any employment contract,
restrictive covenant or other restriction preventing you from carrying out your
responsibilities for the Company, or which is in any way inconsistent with the
terms of this letter. You further represent that you will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.



11.
At-Will Employment. This letter shall not be construed as an agreement, either
express or implied, to employ you for any stated term, and shall in no way alter
the Company’s policy of employment at- will, under which both the Company, and
you remain free to end the employment relationship for any reason, at any time,
with or without cause or notice. Although your job duties, title, compensation
and benefits, as well as the Company’s personnel policies and procedures, may
change from time to time, the “at-will” nature of your employment may only be
changed by a written agreement signed by you and the Interim Chief Executive
Officer of the Company that expressly states the intention to modify the at-will
nature of your employment. Following your termination of employment with the
Company you will be reimbursed for all reimbursable expenses reasonably incurred
in the course of your work for the Company and documented in accordance with the
Company’s then current expense reimbursement policies and practices.



12.
Section 409A

a.
It is intended that the payments and benefits provided under Paragraphs 3 and 7
shall be exempt from the application of the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). This letter shall be
construed, administered, and governed in a manner that affects such intent.
Specifically, any taxable benefits or payments provided under this letter are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A (as described in Treasury Regulation Section 1.409A-
1(b)(4)) to the maximum extent possible, and to the extent they do not so
qualify, are intended to qualify for the “separation pay plan” exceptions to
Section 409A (as described in Treasury Regulation Section 1.409A-1(b)(9)) to the
maximum extent possible and a termination of your employment by the Company
without Cause or by you for Good Reason are intended to constitute an
“involuntary separation from service” and in turn a “substantial risk of
forfeiture” under the meaning of Section 409A.






--------------------------------------------------------------------------------





b.
To the extent a payment to you is deferred compensation under Section 409A, any
payments provided to you shall begin only upon the date of your “separation from
service” (determined as set forth below), which occurs on or after the date of
your termination of employment. If, as of the date of your separation from
service from the Company, you are not a “specified employee” (within the meaning
of Section 409A), then each of the payments shall be made on the dates and terms
set forth in this letter as applicable. If, as of the date of your separation
from service from the Company, you are a “specified employee” (within the
meaning of Section 409A), then: (i) each of the payments due pursuant to this
letter that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined in Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and
(ii) each of the payments due pursuant to this letter that is not described in l
(b)(i) above and that would, absent this subsection, be paid within the
six-month period following your separation from service from the Company shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, your death), with any such payments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service and any subsequent payments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any severance payments and
benefits if and to the maximum extent that such payment is deemed to be paid
under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation 1.409A-l(b)(9)(iii)
(relating to separation pay upon an involuntary separation from service). The
determination of whether and when your separation from service from the Company
has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-l(h). Solely for
purposes of this subsection (b), “Company” shall include all persons with whom
the Company would be considered a single employer as determined under Treasury
Regulation Section 1.409A-l(h)(3).

c.
All reimbursements and in-kind benefits provided for in this letter shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

d.
With respect to any provision that provides for reimbursement of medical
expenses, such provision shall be interpreted in accordance with Treasury
Regulation Section 1.409A- 1(b)(9)(v)(A).

e.
Notwithstanding anything herein to the contrary, the Company shall have no
liability to you or to any other person if the payments and benefits provided
pursuant to this letter that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.



13.
Section 280G Golden Parachute Rules. Notwithstanding any provision to the
contrary in this letter, if the payments and benefits due to you hereunder in
connection with or following a change in control (as defined in Section 280G of
the Internal Revenue Code), either alone or together with any other payments
received or to be received by you from the Company (collectively, the “Aggregate
Payments”), or any portion thereof, would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code (or any successor thereto), the
following provisions shall apply:



a.
If the net amount that would be retained by you after all taxes on the Aggregate
Payments are paid would be greater than the net amount that would be retained by
you after all taxes are paid if the Aggregate Payments were limited to the
largest amount that would result in no portion of the Aggregate Payments being
subject to such excise tax, you shall be entitled to receive the Aggregate
Payments.






--------------------------------------------------------------------------------





b.
If, however, the net amount that would be retained by you after all taxes were
paid would be greater if the Aggregate Payments were limited to the largest
amount that would result in no portion of the Aggregate Payments being subject
to such excise tax, the Aggregate Payments to which you are entitled shall be
reduced to such largest amount.



14.
Pre-Litigation Mediation. You and the Company agree that prior to either party
filing a lawsuit regarding any claims under this Agreement or any claims by one
party against the other related to your employment with or separation of
employment from Company, we will engage in good faith in pre-litigation
mediation pursuant to the then-current rules of the Indiana Supreme Court’s
Rules of Court for Alternative Dispute Resolution regarding optional early or
pre-litigation mediation. You and Company agree that neither party will initiate
a lawsuit until exhausting such pre-litigation mediation efforts. The only
exception to this paragraph is that the Company may seek temporary or
preliminary injunctive relief in court regarding your alleged or threatened
breach of your obligations described herein under No Conflict.



15.
Choice of Law and Forum. This Agreement shall be interpreted, construed and
governed by the laws of the State of Indiana, regardless of its place of
execution or performance. You agree that any cause of action regarding this
Agreement shall be brought only in a court having jurisdiction over Company in
Indiana. By this paragraph, you hereby expressly agree to personal jurisdiction
over you in such State or Federal Court in Indiana and waive any entitlement you
might otherwise have to a transfer of venue under State of Federal rules of
procedure.



16.
Entire Understanding; Binding on Successors. This letter supersedes all prior
understandings and agreements, whether written or oral, relating to the terms of
your employment. This letter shall not be assignable by you. This letter shall
be binding upon the successors and assigns of the Company, including any
successor in connection with a Change in Control.



Shannon, we look forward to you continuing your employment with Angie’s List. If
this letter correctly sets forth the terms of your employment with the Company,
please sign this letter in the space provided below and return it to Human
Resources.


Sincerely,








Scott Durchslag
Chief Executive Officer


The foregoing correctly sets forth the terms of my at-will employment with
Angie’s List, Inc. I am not relying on any representations other than those set
forth above.


 
 
 
 
 
Shannon Shaw
 
Date
 
 



 
  















